Case: 1:20-cv-00061-SJD Doc #: 6 Filed: 06/22/20 Page: 1 of 2 PAGEID #: 36

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES ex rel., :
JIMMY ALLEN, et al., : Case No. 1:20-cv-61
Plaintiffs/Relators, Judge Susan J. Dlott
v. : Magistrate Judge Karen Litkovitz
THE GOOD SAMARITAN HOSPITAL :
OF CINCINNATI, OHIO, : FILED UNDER SEAL
Defendant.
ORDER

The United States having declined to intervene in this action pursuant to the False Claims
Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

IT IS ORDERED that,

1. the complaint be unsealed and served upon the defendant by the relator;

2. all other contents of the Court’s file in this action remain under seal and not be made
public or served upon the defendant, except for this Order and The Government’s Notice of
Election to Decline Intervention, which the relator will serve upon the defendant only after
service of the complaint;

3. the seal be lifted as to all other matters occurring in this action after the date of this
Order;

4. the parties shall serve all pleadings and motions filed in this action, including
supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3).
Case: 1:20-cv-00061-SJD Doc #: 6 Filed: 06/22/20 Page: 2 of 2 PAGEID #: 37

The United States may order any deposition transcripts and is entitled to intervene in this action,
for good cause, at any time;

5. the parties shall serve all notices of appeal upon the United States;

6. all orders of this Court shall be sent to the United States; and that

7. should the relator or the defendant propose that this action be dismissed, settled, or
otherwise discontinued, the Court will solicit the written consent of the United States before
ruling or granting its approval.

IT IS SO ORDERED,

gS batt)

UNITED STATES STRICT JUDGE
